—In a child support proceeding pursuant to the Uniform Interstate Family Support Act (Family Ct Act art 5-B), the father appeals from an order of the Family Court, Nassau County (Balkin, J.), dated October 10, 2001, which denied his objections to an order of the same court (Watson, H.E.), dated June 8, 2001, which, after a hearing, inter alia, awarded child support in the sum of $204.07 per week.
Ordered that the order is affirmed, without costs or disbursements.
At a time when the mother was receiving public assistance, an order of filiation was entered against the father, which directed him to pay child support. After the mother ceased receiving public assistance, she commenced this proceeding. Following a de novo hearing, the father was ordered to pay increased child support. We affirm.
Contrary to the father’s contention, the mother was entitled *489to a de novo hearing on the amount of support to which she was entitled and was not relegated to seeking a modification of the prior support order (see Family Ct Act § 571 [3] [b]; Matter of Burke v Palermo, 190 AD2d 1075, 1076).
The father’s remaining contentions are either not properly before this Court or without merit. Ritter, J.P., Friedmann, Luciano and H. Miller, JJ., concur.